Citation Nr: 0714261	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a rating higher than 20 percent for 
osteochondritis dissecans of the left talar dome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1974 to July 
1988.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 rating decision of the Washington, D.C., 
Department of Veterans Affairs (VA) Regional Office (RO) - 
which, in part, denied a rating higher than 10 percent for 
osteochondritis dissecans of the left talar dome with 
arthritis and ankle instability (hereinafter, left ankle 
disability) and denied entitlement to service connection for 
a right shoulder disability.  The veteran perfected an appeal 
of those issues.

While the appeal was on remand, a September 2006 rating 
decision increased the left ankle disability rating from 10 
percent to 20 percent, effective December 2005.  In his 
October 2006 response to the September 2006 supplemental 
statement of the case (SSOC), the veteran continued his 
appeal for an even higher rating.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

Following additional development, the RO, in a November 2004 
rating decision, granted service connection for a right 
shoulder disability and assigned a 20 percent evaluation 
retroactively effective from July 31, 2001, and a 40 percent 
evaluation as of August 27, 2004.  The veteran was notified 
of this decision and did not filed a notice of disagreement.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and the 
effective date).  Thus, that issue has been resolved, and it 
is not before the Board.  38 C.F.R. § 20.200 (2006).

In November 2005, the Board remanded the case through the 
Appeals Management Center (AMC) for additional development.  
The AMC completed the additional development to the extent 
deemed possible and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's left ankle disability manifests with pain, 
including pain on motion, stiffness, and marked limitation of 
motion (LOM).  No ankylosis is demonstrated.


CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for a 
left ankle disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010-5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all elements of an increased rating claim, including 
degree of disability and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006), aff'd sub nom.  Hartman v. Nicholson, 
No. 2006-7303 (Fed. Cir. Apr. 5, 2007); and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
SSOC, is sufficient to cure a timing defect).

In this case, in a November 2005 letter issued pursuant to 
the Board's remand, the AMC provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
A September 2006 letter informed the veteran how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those downstream determinations.  
Further, the veteran's claim was reconsidered after issuance 
of that letter, as reflected in the September 2006 SSOC.  
Thus, all notice requirements have been complied with.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, and VA outpatient treatment 
records from the facilities identified by the veteran.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, as reflected by the 
veteran's October 2006 response to that effect, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Analysis

Historically, service medical records show the veteran 
injured his left ankle during his active service.  A July 
1988 rating decision allowed service connection for the 
residuals of the injury and rated it under Diagnostic Code 
5010 as arthritis by trauma.  At the time of his application 
for an increased rating, the disability was rated as 10 
percent disabling.

As will be discussed below, the veteran is now rated at the 
maximum rating allowed by the rating criteria, and the Board 
finds no basis for a higher rating, as his left ankle 
disability more nearly approximates a 20 percent rating.  
38 C.F.R. § 4.7.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The September 2006 rating decision reflects that the 
veteran's current diagnostic code is 5010-5271.  See 
38 C.F.R. § 4.27 (A hyphenated code is used when a rating 
under one diagnostic code requires the use of an additional 
diagnostic code to identify the basis for the evaluation).  
As noted above, Diagnostic Code 5010 sets forth the rating 
criteria for arthritis by trauma.

Traumatic arthritis is rated under Diagnostic Code 5003 as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray is rated on the basis of LOM 
under the appropriate Diagnostic Codes for the joint 
involved.  Further, if the LOM of the joint involved is 
noncompensable, a rating of 10 percent is applicable.  Id.  
LOM must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of LOM, but with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent rating is assigned.  Diagnostic 
Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual LOM 
of the affected joint is demonstrated.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable 
LOM is demonstrated in the joint, the Lichtenfels rule is not 
applicable.  

Moderate LOM of the ankle is rated at 10 percent.  A 20 
percent rating requires marked LOM.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The Board observes that no higher 
rating is assignable under Diagnostic Code 5271.  Ankylosis 
of the ankle is to be rated 40 percent, in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  A 30 percent evaluation is warranted for 
ankylosis in plantar flexion, between 30 degrees and 40 
degrees, or in dorsiflexion, between 0 degrees and 10 
degrees.  With ankylosis in plantar flexion, less than 30 
degrees, a 10 percent evaluation is to be assigned.  
Diagnostic Code 5270.

The Board remanded the case for a more current examination of 
the severity of the veteran's left ankle disability.  The 
December 2005 examination report reflects the veteran was 
accompanied by a registered nurse who checked on him three to 
four times a month.  She told the examiner that the veteran 
was not doing well, as he was taking morphine.  The veteran 
limped as he entered the examining room, and he was wearing 
an air cast splint on his left ankle.  He sometimes stopped 
in his tracks while walking.  He told the examiner that the 
left ankle swelled two to three times a week, and he stayed 
home and kept his leg elevated every time after he used it.  
He described his pain as constant and he tried not to bend or 
twist the ankle.  That is why he wore an ankle brace-for if 
not worn, he tended to twist the ankle.  He had experienced a 
sprain about two months prior to the examination.  The 
examiner noted that the veteran told him his knee gave out on 
him, and he had a torn meniscus in his right knee, for which 
surgery was scheduled.

On examination, the examiner observed the veteran walk across 
the examining room without his left ankle brace, and he 
limped due to the pain he claimed was on the outer aspect.  
There was moderate pronation of the veteran's feet, and he 
wore a "Don Joy" brace on his left knee.  He used the right 
foot first when stepping up onto the examination table.  The 
left calf measured about 2 CM less than the right calf.  The 
examiner noted minimal enlargement of the left ankle as 
compared to the right.

For range of motion testing, the veteran was able to bring 
the left ankle up to about neutral position, and he was only 
willing to dorsiflex and plantar flex very little, because he 
complained of pain and he was afraid it would go out.  There 
was 10 degrees of painful inversion and very little eversion.  
The veteran would actively move his left ankle very little.  
Sensation was intact.  The left knee manifested full 
extension and flexed to 115 degrees.  Ligaments were intact, 
and there was no plantar-femoral pain.

After the examination, the veteran put the left knee brace 
back on by pulling it over his left ankle.  The examiner 
observed the veteran walk down the hall to the elevator with 
aid of a cane and his ankle brace, and that he displayed a 
fairly normal pace without stopping to rest.  The examiner 
also observed that the veteran appeared to have some movement 
in his left ankle joint, and he did not observe the veteran 
to turn his ankle or foot as he walked through the door and 
well into the elevator.  X-rays of the left ankle showed mild 
arthritic changes in the tibiotalar joint.  The ankle mortise 
was preserved, there was no fracture, and the soft tissue 
appeared well preserved.

In a December 2005 addendum, the orthopedist noted that he 
did review the claims file as part of the examination.  He 
noted a number of entries in the claims file, including a 
November 2003 entry to the effect that the veteran told an 
examiner that he used a cane because of neuropathy.  The 
Board notes that the veteran conveyed that information to the 
examiner at a November 2003 orthopedic examination related to 
his right shoulder disorder.

The examiner also noted a March 2004 MRI examination of the  
left ankle which was interpreted as having shown mild to 
moderate changes in the talotibial joint with a grade 4 
osteochondral defect measured at approximately 1.4 CM.  The 
tendons and ligaments appeared normal, and the radiologist's 
impression was moderate degenerative changes in the 
talotibial joint.  The examiner also noted that the 
difference in the sizes of the veteran's left and right 
calves indicated that he used his right leg more than his 
right leg.  Further, his examination of the veteran's left 
ankle did not determine any additional loss of motion 
secondary to pain from repetitive movement, incoordination, 
weakened movement, lack of endurance, or fatigue.  The 
veteran's primary functional loss seemed due to pain.

As already noted, the veteran is now at the maximum rating 
for LOM of the ankle.  See Diagnostic Code 5271.  The Board 
finds no basis for a higher rating on the basis of ankylosis, 
as ankylosis-as a rule, requires complete immobility of a 
joint.  See generally Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992), both 
indicating that ankylosis is complete immobility of the joint 
in a fixed position - either favorable or unfavorable.  The 
examiner noted no finding of ankylosis, and while the veteran 
claimed he could not do the range of motion testing due to 
pain, the examiner noted that he did bring his left ankle to 
the neutral position, which is evidence of movement in the 
ankle joint.  And there is also the evidence of the 
examiner's observation of the veteran as he walked to the 
elevator, where he opined that he saw movement in the left 
ankle joint.

Thus, the Board finds the preponderance of the evidence is 
against a higher rating under Diagnostic Code 5270 for 
ankylosis in the left Ankle.  Further, as shown in the 
clinical findings, the veteran manifested inversion and 
eversion, albeit painful.

Neither the September 2001 examination report or the 
treatment records associated with the claims file reflect any 
evidence that tends to show the veteran's left ankle 
disability meets or approximates a higher rating.  The 
findings on examination showed no evidence of malunion of the 
tibia and fibula which, when considered with marked ankle 
disability, would warrant a 30 percent rating.  See 
Diagnostic Code 5262.  Thus, the veteran's left ankle is 
fairly and reasonably rated at 20 percent.  38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5271.

And the board finds nothing in the record to distinguish this 
case from the cases of numerous other veteran's who are 
subject to the schedular rating criteria for the same 
disability.  Thus, the Board finds that the currently 
assigned 20 percent schedular rating has already adequately 
addressed, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected left ankle condition.  See 38 C.F.R. § 4.1.  
In addition, there is no evidence revealing frequent periods 
of hospitalization due to the left ankle disability.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  For the reasons and bases set forth above, the 
preponderance of the evidence is against the claim, so there 
is no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  












        CONTINUED ON THE NEXT PAGE


ORDER

Entitlement to a rating higher than 20 percent for left ankle 
disability is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


